Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 2 is cancelled, and claims 1 and 3-11 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed January 28, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 10-11, filed April 18, 2022, with respect to the rejection(s) of claims 1 and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kanayama, as shown below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2018038522 A, published March 14, 2018) in view of Toji (US 10722215 B2, published July 28, 2020 with a priority date of May 20, 2016) and Kanayama et al. (US 20150080730 A1, published March 19, 2015), hereinafter referred to as Inoue, Toji, and Kanayama, respectively.
Regarding claim 1, Inoue teaches an ultrasonic diagnostic apparatus (Fig. 1 and 2A, ultrasonic diagnostic apparatus) that calculates a propagation speed of a shear wave by exciting the shear wave within a subject by using an ultrasonic probe (see pg. 2, para. 5 — “The probe 10 transmits/receives an ultrasonic wave (tracking wave) that transmits an ultrasonic wave (push wave) that generates a shear wave in a region including a tissue to be diagnosed and a tissue displacement that is caused by the shear wave.”; see pg. 7, para. 2 — “The measurement sequence illustrated in FIG. 2B is a period from when the push wave transmission is started until the propagation speed of the shear wave is calculated.”), the ultrasonic diagnostic apparatus comprising a hardware processor configured to: 
determine a focal position of a push wave for generating a displacement within the subject (Fig. 2A; see pg. 4, para. 6 — “...the push wave transmission beam P is formed along the depth Y direction so as to pass the position p in the X direction. For example, the push wave transmission beam P is formed with the position p on the X-axis...The position p is set to a desired position, for example, by a user (examiner) such as a doctor or a laboratory technician who has confirmed an ultrasound image related to the in-vivo diagnosis target displayed on the display unit 72.”), and 
positions of a plurality of observation points in a region of interest indicating an analysis target range within the subject (Fig. 2A; see pg. 5, para. 6 — “...ultrasonic beams T1 and T2 passing through the positions x1 and x2 are formed, and reception signals are obtained at a plurality of depths including the positions x1 and x2.”), 
cause the ultrasonic probe to perform transmission of a push wave focusing on the focal position (see pg. 5, para. 1 — “When the transmission beam P is formed with the position pas a focal point and a push wave is transmitted, shear waves are generated in the living body at the position p and in the vicinity thereof.”), and subsequent to the transmission, 
cause the ultrasonic probe to transmit a detection wave passing through the region of interest within the subject (Fig. 1; see pg. 2, para. 6 — “When measuring a shear wave, the transmission unit 12 outputs a tracking wave transmission signal to a plurality of vibration elements included in the probe 10, thereby forming a tracking wave transmission beam.”), and 
calculate amounts of displacement of tissue of the subject at the plurality of observation points on the basis of a reflected wave obtained by the ultrasonic probe in response to the transmission of the detection wave (see pg. 3, para. 5 — “The displacement measuring unit 30 measures the displacement of the tissue after the generation of the shear wave in the subject based on the received signal corresponding to the received beam of the tracking wave obtained from the receiving unit 14.”), 
calculate propagation speeds of the shear wave in the tissue of the subject with respect to the plurality of observation points on the basis of the amounts of displacement (Fig. 1; see pg. 6, para. 6 — “...the shear wave velocity calculation unit 50 calculates the propagation velocity Vs of the shear wave in the X-axis direction based on the phase displacement at the position x1 and the position x2 that change due to the influence of the shear wave generated at the position p.”), and 
evaluate values of the propagation speeds calculated to create an evaluation result (see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.” Where the evaluation results are based on the measurement values of propagation being within or out of the threshold range), 
{00724713 }2when the evaluation result (measurement value) satisfies the requirement (within threshold range), calculate a propagation speed value in the region of interest on the basis of the propagation speeds with respect to the plurality of observation points (see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.”), and	
a target speed evaluator configured to determine whether the evaluation results of the propagation speed corresponding to the first division and the propagation speed corresponding to the final division satisfy the predetermined requirement (Fig. 8, where a first division is a region (depth r1), and final division is a different region from the first region (depth r5); see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.”; see pg. 12, para. 2 – “The velocity map shown in FIG. 9 corresponds to the propagation velocity Vs obtained by one measurement sequence, the vertical axis is the depth, and the horizontal axis is the propagation velocity Vs.”). 

Inoue does not explicitly teach wherein the hardware processor is further configured to, 
when the evaluation result does not satisfy a predetermined requirement, 
determine a new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed on the basis of the evaluation result, and 
for the new focal position and the positions of the new plurality of observation points determined, calculate the amounts of displacement, calculate the propagation speeds, and evaluate values of the propagation speeds newly calculated to create an evaluation result, and 
wherein the hardware processor includes an evaluation target division selector configured to 
select a first division and a final division to be evaluated among divisions between adjacent observation points of the plurality of observation points, 
the first division being closest to the focal point of the push wave and the final division being farthest from the focal point of the push wave, 
wherein at least one observation point of the plurality of observation points is separate from and disposed between the first division and the final division, and 
an evaluation target speed obtainer configured to obtain a propagation speed corresponding to the first division and a propagation speed corresponding to the final division.

	Whereas, Toji, in the same field of endeavor, teaches 
when the evaluation result does not satisfy a predetermined requirement, 	
determine a new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed on the basis of the evaluation result (Fig. 1 and 7; see col. 12, lines 10-18 — “When the controller 11 determines that adjusting a push pulse transmission profile and re-measuring is necessary, adjustment of a transmission profile is performed (step S100). The push pulse adjuster 17 acquires from the controller 11 the push pulse transmission profile used in step S30 and content evaluated by the evaluator 16 in step S90. Subsequently, based on the content evaluated by the evaluator 16, the push pulse adjuster 17 optimizes the push pulse transmission profile.”), 
for the new focal position and the positions of the new plurality of observation points determined, calculate the amounts of displacement, calculate the propagation speeds, and evaluate values of the propagation speeds newly calculated to create an evaluation result (Fig. 11, after S100 “Adjust transmission profile” (new focal position), S50 “Detect displacement” (calculate amounts of displacement), S60 “Analyze shear wave propagation” (calculate propagation speeds), S80 “Evaluate shear wave propagation” (evaluate values of propagation speeds for an evaluation result)).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware processor, as disclosed in Inoue, by having the hardware processor determine a new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed on the basis of the evaluation result when the evaluation result does not satisfy a predetermined requirement, and for the new focal position and the positions of the new plurality of observation points determined, calculate the amounts of displacement, calculate the propagation speeds, and evaluate values of the propagation speeds newly calculated to create an evaluation result, as disclosed in Toji. One of ordinary skill in the art would have been motivated to make this modification in order to improve measurement accuracy in ultrasound diagnostic devices that use shear waves to perform tissue hardness measurement, as taught in Toji (see col. 3, lines 28-30).

Inoue in view of Toji does not explicitly teach 
wherein the hardware processor includes an evaluation target division selector configured to 
select a first division and a final division to be evaluated among divisions between adjacent observation points of the plurality of observation points, 	
the first division being closest to the focal point of the push wave and the final division being farthest from the focal point of the push wave, 
wherein at least one observation point of the plurality of observation points is separate from and disposed between the first division and the final division; and 
an evaluation target speed obtainer configured to obtain a propagation speed corresponding to the first division and a propagation speed corresponding to the final division.

	Whereas, Kanayama, in the same field of endeavor, teaches 
wherein the hardware processor includes an evaluation target division selector configured to 
select a first division and a final division to be evaluated among divisions between adjacent observation points of the plurality of observation points (Fig. 11b, first division as the pattern region closest to line 90 (push wave)) and the final division being farthest from the focal point of the push wave (Fig. 11b, final division as the most-right pattern region away from line 90 (push wave)), 	
the first division being closest to the focal point of the push wave (Fig. 11b, first division as the pattern region closest to line 90 (push wave)) and the final division being farthest from the focal point of the push wave (Fig. 11b, final division as the most-right pattern region away from line 90 (push wave)), 
wherein at least one observation point of the plurality of observation points is separate from and disposed between the first division and the final division (Fig. 11, where observation points are between the first division (pattern region closest to line 90) and final division (most-right pattern region away from line 90)); and 
an evaluation target speed obtainer configured to obtain a propagation speed corresponding to the first division and a propagation speed corresponding to the final division (Fig. 11; see para. 0098 – “Referring to FIG. 11, a circular region 91 indicates a region in which the shear wave velocity is higher than that in a peripheral tissue. Referring to FIG. 11, a circular region 92 indicates a region in which the shear wave velocity is lower than that in the peripheral tissue.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware processor, as disclosed in Inoue in view of Toji, by having the hardware processor include an evaluation target division selector configured to select a first division and a final division to be evaluated among divisions between adjacent observation points of the plurality of observation points, 	the first division being closest to the focal point of the push wave and the final division being farthest from the focal point of the push wave, wherein at least one observation point of the plurality of observation points is separate from and disposed between the first division and the final division; and an evaluation target speed obtainer configured to obtain a propagation speed corresponding to the first division and a propagation speed corresponding to the final division, as disclosed in Kanayama. One of ordinary skill in the art would have been motivated to make this modification in order to visualize the propagation of shear waves generated in an object in a form that allows an examiner to easily check, as taught in Kanayama (see para. 0011). 
Furthermore, regarding claim 3, Inoue further teaches wherein the target speed evaluator is configured to output an evaluation result as being appropriate when the propagation speed corresponding to the first division is less than a first threshold, and output an evaluation result as being inappropriate when the {00724713 13propagation speed corresponding to the first division is greater than or equal to the first threshold (Fig. 8, where a first division is a region (depth r1), and final division is a different region from the first region (depth r5); see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.” where the upper limit is the first threshold, so when the propagation speed is less than the upper limit, the evaluation result (measurement value) is appropriate, and when the propagation speed is more than the upper limit, the evaluation result (measurement value) is inappropriate (with low reliability and rejected)), and 
Toji further teaches wherein the hardware processor is further configured to, when the evaluation result is output as being inappropriate, determine a new focal position and positions of a new plurality of observation points that are obtained by increasing distances between the focal position and the positions of the plurality of observation points (see col. 12, lines 47-52 — “More specifically, when a region equal to or greater than a certain depth is a non-propagation region, the focal point of a pulse is made deeper, and when a region equal to or less than a certain depth is a non-propagation region, the focal point of a push pulse is made shallower.” So when the region is determined to be a non-propagation region (where the evaluation result is inappropriate), the focal point changes).

	Furthermore, regarding claim 4, Inoue further teaches  
wherein the evaluation target division selector is configured to select a second division adjacent to the first division (Fig. 8, where a first division is a region (depth r1), and a second division is a region (depth r2)), 
the evaluation target speed obtainer is configured to obtain a propagation speed corresponding to the second division (see pg. 12, para. 2 – “The velocity map shown in FIG. 9 corresponds to the propagation velocity Vs obtained by one measurement sequence, the vertical axis is the depth, and the horizontal axis is the propagation velocity Vs.” where a propagation speed Vs is obtained in depth r2 (second division)), 
the target speed evaluator is configured to output an evaluation result as being appropriate when the propagation speed corresponding to the second division is greater than or equal to the propagation speed corresponding to the first division, and output an evaluation result as being inappropriate when the propagation speed corresponding to the second division is less than the propagation speed corresponding to the first division (see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.”), and 
Toji further teaches wherein the hardware processor is further configured to, when the evaluation result is output as being inappropriate, determine a new focal position and positions of a new plurality of observation points that are obtained by increasing distances between the focal position and the positions of the plurality of observation points (see col. 12, lines 47-52 -— “More specifically, when a region equal to or greater than a certain depth is a non-propagation region, the focal point of a pulse is made deeper, and when a region equal to or less than a certain depth is a non-propagation region, the focal point of a push pulse is made shallower.” So when the region is determined to be a non-propagation region (where the evaluation result is inappropriate), the focal point changes). {00724713 14

	Furthermore, regarding claim 5, Inoue further teaches 
wherein the evaluation target speed obtainer is configured to obtain a measurement quality value of time-series data of the amount of displacement at an observation point corresponding to the final division (Fig. 8, where a first division is a region (depth r1), and a final division is a region (depth r5); see pg. 12, para. 2 – “The velocity map shown in FIG. 9 corresponds to the propagation velocity Vs obtained by one measurement sequence, the vertical axis is the depth, and the horizontal axis is the propagation velocity Vs.” where a propagation speed Vs is obtained in depth r5 (final division)), 
the target speed evaluator is configured to output an evaluation result as being appropriate when the measurement quality value is greater than or equal to a second threshold, and output an evaluation result as being inappropriate when the measurement quality value is less than the second threshold (see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.”), and 
Toji further teaches wherein the hardware processor is further configured to, when the evaluation result is output as being inappropriate, determine a new focal position and positions of a new plurality of observation points that are obtained by decreasing distances between the focal position and the positions of the plurality of observation points (see col. 12, lines 47-52 -— “More specifically, when a region equal to or greater than a certain depth is a non-propagation region, the focal point of a pulse is made deeper, and when a region equal to or less than a certain depth is a non-propagation region, the focal point of a push pulse is made shallower.” So when the region is determined to be a non-propagation region (where the evaluation result is inappropriate), the focal point changes).

Furthermore, regarding claim 6, Toji further teaches wherein the measurement quality value is a parameter based on one or more elements selected from a variance, a signal level, and a noise level of the amounts of displacement or acoustic ray signals on which the amounts of displacement depend (Fig. 1; see col. 11, lines 16-19 — “The evaluator 16 acquires wavefront images from the wavefront image storage 20 via the controller 11 and evaluates how a shear wave propagates from wavefront position, amplitude, travel direction, and speed.”).  

Furthermore, regarding claim 9, Toji further teaches wherein the hardware processor is configured to, when the evaluation result does not satisfy a predetermined requirement, determine the new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed in a direction orthogonal to a depth direction of the push wave (Fig. 8C; see col. 13, lines 40-42, 51-54 — “...by moving a focal point of a push pulse in the transducer array direction (x direction), the new focal point is set to be outside the hard region 425...By changing “depth” and “direction and angle of propagation of a push pulse relative to the ultrasound probe” of the transmission profile, x coordinates of a focal point are changed.” Where the x direction is orthogonal to the depth direction of the push wave).

Furthermore, regarding claim 11, Kanayama further teaches wherein the target speed evaluator is configured to determine whether the first division is in an initial distortion region based on the propagation speed corresponding to the first division, the initial distortion region being an area around the push wave focal point (from line 90) in which a physical distortion is induced by the push wave (Fig. 11b, first division as the pattern region closest to line 90 (push wave), where the initial distortion is the boundary (closest to line 90) of the first pattern region (first division) and the second pattern region; see para. 0133 – “Transmitting a plurality of push pulses will generate shear waves at the respective focal points.”).
The motivation for claims 3-7, 9, and 11 was shown previously in claim 1.

Regarding claim 8, Inoue teaches a method for controlling an ultrasonic diagnostic apparatus (Fig. 1 and 2A, ultrasonic diagnostic apparatus) that calculates a propagation speed of a shear wave by exciting the shear wave within a subject by using an ultrasonic probe (see pg. 2, para. 5 — “The probe 10 transmits/receives an ultrasonic wave (tracking wave) that transmits an ultrasonic wave (push wave) that generates a shear wave in a region including a tissue to be diagnosed and a tissue displacement that is caused by the shear wave.”; see pg. 7, para. 2 — “The measurement sequence illustrated in FIG. 2B is a period from when the push wave transmission is started until the propagation speed of the shear wave is calculated.”), the ultrasonic diagnostic apparatus including a hardware processor performing the method comprising: 
determining a focal position of a push wave for generating a displacement within the subject (Fig. 2A; see pg. 4, para. 6 — “...the push wave transmission beam P is formed along the depth Y direction so as to pass the position p in the X direction. For example, the push wave transmission beam P is formed with the position p on the X-axis...The position p is set to a desired position, for example, by a user (examiner) such as a doctor or a laboratory technician who has confirmed an ultrasound image related to the in-vivo diagnosis target displayed on the display unit 72.”), and 
positions of a plurality of observation points in a region of interest indicating an analysis target range within the subject (Fig. 2A; see pg. 5, para. 6 — “...ultrasonic beams T1 and T2 passing through the positions x1 and x2 are formed, and reception signals are obtained at a plurality of depths including the positions x1 and x2.”); 
causing the ultrasonic probe to perform transmission of a push wave focusing on the focal position (see pg. 5, para. 1 — “When the transmission beam P is formed with the position pas a focal point and a push wave is transmitted, shear waves are generated in the living body at the position p and in the vicinity thereof.”), and subsequent to the transmission, 
causing the ultrasonic probe to transmit a detection wave passing through the region of interest within the subject (Fig. 1; see pg. 2, para. 6 — “When measuring a shear wave, the transmission unit 12 outputs a tracking wave transmission signal to a plurality of vibration elements included in the probe 10, thereby forming a tracking wave transmission beam.”), and 
calculating amounts of {00724713 16displacement of tissue of the subject at the plurality of observation points on the basis of a reflected wave obtained by the ultrasonic probe in response to the transmission of the detection wave (see pg. 3, para. 5 — “The displacement measuring unit 30 measures the displacement of the tissue after the generation of the shear wave in the subject based on the received signal corresponding to the received beam of the tracking wave obtained from the receiving unit 14.”); 
calculating propagation speeds of the shear wave in the tissue of the subject with respect to the plurality of observation points on the basis of the amounts of displacement (Fig. 1; see pg. 6, para. 6 — “...the shear wave velocity calculation unit 50 calculates the propagation velocity Vs of the shear wave in the X-axis direction based on the phase displacement at the position x1 and the position x2 that change due to the influence of the shear wave generated at the position p.”); 
evaluating values of the propagation speeds calculated to create an evaluation result (see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.” Where the evaluation results are based on the measurement values of propagation being within or out of the threshold range); 
when the evaluation result (measurement value) satisfies the requirement (within threshold range), calculating a propagation speed value of the region of interest on the basis of the propagation speeds with respect to the plurality of observation points (see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.”), and 
the step of evaluating includes determining whether the evaluation results of the propagation speed corresponding to the first division and the propagation speed corresponding to the final division satisfy the predetermined requirement (Fig. 8, where a first division is a region (depth r1), and final division is a different region from the first region (depth r5); see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.”; see pg. 12, para. 2 – “The velocity map shown in FIG. 9 corresponds to the propagation velocity Vs obtained by one measurement sequence, the vertical axis is the depth, and the horizontal axis is the propagation velocity Vs.”). 
	Inoue does not explicitly teach 
when the evaluation result does not satisfy a requirement, determining a new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed on the basis of the evaluation result, and for the new focal position and the positions of the new plurality of observation points determined, calculating the amounts of displacement, calculating the propagation speeds, and evaluating values of the propagation speeds newly calculated to create an evaluation result; and 
the step of calculating propagation speeds includes selecting a first division and a final division to be evaluated among divisions between adjacent observation points, the first division being closest to the focal point of the push wave and the final division being farthest from the focal point of the push wave, wherein at least one observation point of the adjacent observation point is separate from and disposed between the first division and the final division, and calculating a propagation speed corresponding to the first division and a propagation speed corresponding to the final division.  
Whereas, Toji, in the same field of endeavor, teaches 
when the evaluation result does not satisfy a requirement, determining a new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed on the basis of the evaluation result (Fig. 1 and 7; see col. 12, lines 10-18 — “When the controller 11 determines that adjusting a push pulse transmission profile and re-measuring is necessary, adjustment of a transmission profile is performed (step S100). The push pulse adjuster 17 acquires from the controller 11 the push pulse transmission profile used in step S30 and content evaluated by the evaluator 16 in step S90. Subsequently, based on the content evaluated by the evaluator 16, the push pulse adjuster 17 optimizes the push pulse transmission profile.”), and 
for the new focal position and the positions of the new plurality of observation points determined, calculating the amounts of displacement, calculating the propagation speeds, and evaluating values of the propagation speeds newly calculated to create an evaluation result (Fig. 11, after S100 “Adjust transmission profile” (new focal position), S50 “Detect displacement” (calculate amounts of displacement), S60 “Analyze shear wave propagation” (calculate propagation speeds), S80 “Evaluate shear wave propagation” (evaluate values of propagation speeds for an evaluation result)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Inoue, by including to the method determining a new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed on the basis of the evaluation result when the evaluation result does not satisfy a predetermined requirement, and for the new focal position and the positions of the new plurality of observation points determined, calculate the amounts of displacement, calculate the propagation speeds, and evaluate values of the propagation speeds newly calculated to create an evaluation result, as disclosed in Toji. One of ordinary skill in the art would have been motivated to make this modification in order to improve measurement accuracy in ultrasound diagnostic devices that use shear waves to perform tissue hardness measurement, as taught in Toji (see col. 3, lines 28-30).

Inoue in view of Toji does not explicitly teach the step of calculating propagation speeds includes selecting a first division and a final division to be evaluated among divisions between adjacent observation points, the first division being closest to the focal point of the push wave and the final division being farthest from the focal point of the push wave, wherein at least one observation point of the adjacent observation point is separate from and disposed between the first division and the final division, and calculating a propagation speed corresponding to the first division and a propagation speed corresponding to the final division.  

Whereas, Kanayama, in the same field of endeavor, teaches 
the step of calculating propagation speeds includes selecting a first division and a final division to be evaluated among divisions between adjacent observation points (Fig. 11b, first division as the pattern region closest to line 90 (push wave)) and the final division being farthest from the focal point of the push wave (Fig. 11b, final division as the most-right pattern region away from line 90 (push wave)), 
the first division being closest to the focal point of the push wave (Fig. 11b, first division as the pattern region closest to line 90 (push wave)) and the final division being farthest from the focal point of the push wave (Fig. 11b, final division as the most-right pattern region away from line 90 (push wave)), 
wherein at least one observation point of the adjacent observation point is separate from and disposed between the first division and the final division (Fig. 11, where observation points are between the first division (pattern region closest to line 90) and final division (most-right pattern region away from line 90)), and 
calculating a propagation speed corresponding to the first division and a propagation speed corresponding to the final division (Fig. 11; see para. 0098 – “Referring to FIG. 11, a circular region 91 indicates a region in which the shear wave velocity is higher than that in a peripheral tissue. Referring to FIG. 11, a circular region 92 indicates a region in which the shear wave velocity is lower than that in the peripheral tissue.”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Inoue in view of Toji, by including to the method the step of calculating propagation speeds includes selecting a first division and a final division to be evaluated among divisions between adjacent observation points, the first division being closest to the focal point of the push wave and the final division being farthest from the focal point of the push wave, wherein at least one observation point of the adjacent observation point is separate from and disposed between the first division and the final division, and calculating a propagation speed corresponding to the first division and a propagation speed corresponding to the final division, as disclosed in Kanayama. One of ordinary skill in the art would have been motivated to make this modification in order to visualize the propagation of shear waves generated in an object in a form that allows an examiner to easily check, as taught in Kanayama (see para. 0011).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Toji and Kanayama, as applied to claim 1 above, and in further view of Toji ‘471 (US 20170112471 A1, published April 27, 2017), hereinafter referred to as Toji ‘471.
Regarding claim 7, Inoue in view of Toji and Kanayma teaches all of the elements disclosed in claim 1 above, and 
 Toji further teaches 
wherein in a case where the target speed evaluator outputs an evaluation result as being inappropriate, and {00724713 }5in a case where the plurality of observation points on which the evaluation target division depends is obtained by determination of the new focal position and the positions of the new plurality of observation points by the hardware processor having already performed a first change for distances between the focal position and the positions of the plurality of observation points (see col. 12, lines 47-52 -— “More specifically, when a region equal to or greater than a certain depth is a non-propagation region, the focal point of a pulse is made deeper, and when a region equal to or less than a certain depth is a non-propagation region, the focal point of a push pulse is made shallower.” So when the region is determined to be a non-propagation region (where the evaluation result is inappropriate), the focal point changes), and 
in a case where, on the basis of the evaluation result as being inappropriate, the hardware processor is configured to determine a further new focal position and positions of a further new plurality of observation points by performing a second change opposite to the first change for the distances between focal position and the positions of the plurality of observation points (see col. 12, lines 47-52 -— “More specifically, when a region equal to or greater than a certain depth is a non-propagation region, the focal point of a pulse is made deeper, and when a region equal to or less than a certain depth is a non-propagation region, the focal point of a push pulse is made shallower.” So when the region is determined to be a non-propagation region (where the evaluation result is inappropriate), the focal point changes), and 
the target speed evaluator is configured to output an evaluation result as being appropriate regarding the evaluation target division (Fig. 11, after S100 “Adjust transmission profile” (new focal position), S50 “Detect displacement” (calculate amounts of displacement), S60 “Analyze shear wave propagation” (calculate propagation speeds), S80 “Evaluate shear wave propagation” (evaluate values of propagation speeds for an evaluation result); see col. 12, lines 47-52 -— “More specifically, when a region equal to or greater than a certain depth is a non-propagation region, the focal point of a pulse is made deeper, and when a region equal to or less than a certain depth is a non-propagation region, the focal point of a push pulse is made shallower.” So when the region is a propagation region (where the evaluation result is appropriate), the evaluation result (propagation speed) is outputted). 
Inoue in view of Toji and Kanayama does not explicitly teach the hardware processor is further configured to calculate a propagation speed value of the region of interest by multiplying the propagation speeds with respect to the plurality of observation points by a weight sequence in which a weight of a central part of the region of interest along a propagation direction is increased.  
Whereas, Toji ‘471, in the same field of endeavor, teaches the hardware processor is further configured to calculate a propagation speed value of the region of interest by multiplying the propagation speeds with respect to the plurality of observation points by a weight sequence in which a weight of a central part of the region of interest along a propagation direction is increased (see para. 0075 — “When the weighted average is used, a value that increases as the distance from the focal position of the push pulse decreases and decreases as the distance from the focal position of the push pulse increases can be used as a weighting coefficient ai...As an example of the weighting coefficient a O may be used as long as the difference between the focal position (the x-coordinate is Xf) of the push pulse and the X coordinate is equal to or greater than a predetermined value as illustrated in a coefficient 461 of FIG. 8C or an arbitrary function that increases as the difference between the focal position (the x-coordinate is Xf) of the push pulse and the X-coordinate decreases may be used as illustrated in coefficients 462 to 464 of FIG. 8C.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware processor, as disclosed in Inoue in view of Toji and Kanayama, by having the hardware processor calculate a propagation speed value of the region of interest by multiplying the propagation speeds with respect to the plurality of observation points by a weight sequence in which a weight of a central part of the region of interest along a propagation direction is increased, as disclosed in Toji ‘471. One of ordinary skill in the art would have been motivated to make this modification in order for when the distance from the focus distance of the push pulse decreases, the energy of the shear waves increases and the accuracy of the speed of the shear waves is expected to be high, as taught in Toji ‘471 (see pg. 9, col. 1, para. 0075).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Toji and Kanayama, as applied to claim 1 above, and in further view of Kong et al. (US 20150164476 A1, published June 18, 2015), hereinafter referred to as Kong. 
Regarding claim 10, Inoue in view of Toji and Kanayama teaches all of the elements disclosed in claim 1 above.
Inoue in view of Toji and Kanayama does not explicitly teach wherein the detection wave is a plane wave having a length that larger than a width of the region of interest and centered around the focal position of the push wave, whereby acoustic signals are generated for the plurality of observation points in an entirety of the region of interest by one transmission and reception of the detection wave.  
Whereas, Kong, in the same field of endeavor, teaches wherein 
the detection wave is a plane wave having a length that larger than a width of the region of interest and centered around the focal position of the push wave (Fig. 4a and 4b, where the plane waves are larger than the width of the ROI, and the plane waves are centered around the focal position of the push wave (pushing beam)), 
whereby acoustic signals are generated for the plurality of observation points in an entirety of the region of interest by one transmission and reception of the detection wave (Fig. 4b and 4c; see para. 0081 – “…the probe 10 receives an echo signal of the plane wave. In other words, the probe 10 receives the echo signal which is generated according to the plane wave (irradiated from the probe 10) being reflected by the tissues composing the object 30.”; see para. 0089 – “… the first obtainment unit 220 may obtain elasticity information of a wide region by using an echo signal of a plane wave which is irradiated once…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection wave, as disclosed in Inoue in view of Toji and Kanayama, by having the detection wave as a plane wave having a length that larger than a width of the region of interest and centered around the focal position of the push wave, whereby acoustic signals are generated for the plurality of observation points in an entirety of the region of interest by one transmission and reception of the detection wave, as disclosed in Kong. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the elasticity information of a wide region, as taught in Kong (see para. 0089). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793